Case 3:20-cv-00440-TAD-KDM Document 14 Filed 03/08/21 Page 1 of 1 PageID #: 174




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

RENATA MARIE DAGGS                                          CASE NO. 3:20-CV-00440

VERSUS                                                      JUDGE TERRY A. DOUGHTY

OCHSNER L. S. U. HEALTH SYSTEM                              MAG. JUDGE KAYLA D.
OF NORTH LOUISIANA                                          MCCLUSKY

                                        JUDGMENT
         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED that defendant Ochsner LSU Health System of North Louisiana’s

 motion to dismiss for failure to state a claim upon which relief can be granted [doc. # 5] is

 DENIED-IN-PART, as to plaintiff’s claims for disability discrimination under Title I of the

 ADA, for interference and retaliation under the FMLA, and for discrimination and retaliation

 under Title VII, together with her parallel remedies under the LEDL.

         IT IS FURTHER ORDERED that defendant Ochsner LSU Health System of North

 Louisiana’s motion to dismiss for failure to state a claim upon which relief can be granted [doc. #

 5] is hereby GRANTED-IN-PART, DISMISSING: 1) WITHOUT PREJUDICE, plaintiff’s

 claims against defendant that fall within the exclusive jurisdiction of the workers’ compensation

 act; and 2) WITH PREJUDICE any remaining claim not specifically excepted above.

         IT IS FURTHER ORDERED that defendant Ochsner LSU Health System of North

 Louisiana’s alternative motion for more definite statement [doc. # 5] is DENIED.

         Monroe, Louisiana, this 8th day of March, 2021.

                                                     _____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
